DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 09, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on March 09, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Applicant argued that claim 1 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011),  “controller” is treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

		Response to Amendment
The amendment to the claims received on March 09, 2022 has been entered.
The new claims 21 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “The at least one controller” in claim 1 is read as the CPU 201 shown in Fig.2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki’477 (US 2016/0360477) and further in view of Suzuki’683 (US 2013/0260683), Zheng’713 (US 2006/0105713) and Ohira’314 (US 2017/0245314).
     With respect to claim 1, Saeki’477 teaches an information processing apparatus (Fig.2, item 100-1) capable of disabling or enabling a Bluetooth function [the portable POS terminal (Fig.2, item 100-1) communicates with the printers through the communication networks including the Bluetooth and the wireless LAN (paragraph 53). Therefore, the portable POS terminal (Fig.2, item 100-1) is considered capable to enabling a Bluetooth function], comprising: 
     Bluetooth circuitry that performs Bluetooth communication [the portable POS terminal (Fig.2, item 100-1) communicates with the printers through the communication networks including the Bluetooth and the wireless LAN (paragraph 53). Therefore, when the portable POS terminal (Fig.2, item 100-1) with the printers using the Bluetooth, the electronic apparatus is considered to disclose with a Bluetooth circuitry that performs Bluetooth communication to enable the Bluetooth communication with the printers.]; 
     wireless LAN circuitry that performs wireless LAN communication [the portable POS terminal (Fig.2, item 100-1) communicates with the printers through the communication networks including the Bluetooth and the wireless LAN (paragraph 53). Therefore, the portable POS terminal (Fig.2, item 100-1) is considered to disclose with a wireless LAN circuitry that performs wireless LAN communication with the printers];
     at least one controller [the portable POS terminal (Fig.2, item 100-1) is inherent disclosed with at least one controller to perform its functions] configured to function as: 
     a unit configured to perform a first connection function that receives user instructions for selecting a device from among a plurality of devices capable of communicating via Bluetooth communication (paragraphs 54-56).
     Saeki’477 does not teach establishes a connection of the Bluetooth communication with the selected device, acquires network information of the selected device via the Bluetooth communication, and establishes a connection of the wireless LAN communication based on the acquired network information of the selected device, wherein the first connection function is performable provided that the Bluetooth function is enabled; a unit configured to perform a second connection function that acquires advertising information via the Bluetooth circuitry, establishes a connection of the Bluetooth communication with a transmission source device of the advertising information that satisfies a predetermined condition, acquires network information of the transmission source device via the Bluetooth communication, and establishes a connection of the wireless LAN communication with the transmission source device based on the acquired network information of the transmission source device, wherein the second connection function is performable provided that the Bluetooth function is enabled; and a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled. 
     Suzuki’683 teaches establishes a connection of the Bluetooth communication with the selected device, acquires network information of the selected device via the Bluetooth communication, and establishes a connection of the wireless LAN communication based on the acquired network information of the selected device [the NFC communication can be replaced by the Bluetooth communication as the first wireless communication (paragraph 109). The NFC I/F (Fig.1, item 22) transmits the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication (paragraph 76).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the NFC I/F (Fig.1, item 22) is being replaced by the Bluetooth communication I/F, the Bluetooth communication I/F is considered to transmit the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication because this will allow the wireless profile to be exchanged more effectively], 
     a unit configured to perform a second connection function that acquires advertising information via the Bluetooth circuitry, establishes a connection of the Bluetooth communication with a transmission source device of the advertising information that satisfies a predetermined condition, acquires network information of the transmission source device via the Bluetooth communication, and establishes a connection of the wireless LAN communication with the transmission source device based on the acquired network information of the transmission source device [the NFC communication can be replaced by the Bluetooth communication as the first wireless communication (paragraph 109). The NFC I/F (Fig.1, item 22) transmits the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication (paragraph 76).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the NFC I/F (Fig.1, item 22) is being replaced by the Bluetooth communication I/F, the Bluetooth communication I/F is considered to transmit the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication when the portable terminal is within the predetermined distance between the printer because this will allow the wireless profile to be exchanged more effectively].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saeki’477 according to the teaching of Suzuki’683 to include a printer having a function to provide a wireless profile to enable to wireless LAN connection between the printer and the external device because this will allow the wireless LAN connection between the printer and the external device to be established more effectively.
     The combination of Saeki’477 and Suzuki’683 does not teach, wherein the first connection function is performable provided that the Bluetooth function is enabled;
wherein the second connection function is performable provided that the Bluetooth function is enabled; and a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled.
     Zheng’713 teaches wherein the first connection function is performable provided that the Bluetooth function is enabled [as shown in Fig.4, the Bluetooth and the WLAN are enabled at the same time when the item 94 is being activated]; 
     wherein the second connection function is performable provided that the Bluetooth function is enabled [as shown in Fig.4, the Bluetooth and the WLAN are enabled at the same time when the item 94 is being activated].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477 and Suzuki’683 according the teaching of Zheng’713 to enable the WLAN and the Bluetooth communication between two devices at the same because this will allow the communication between two devices to be performed more effectively.
     The combination of Saeki’477, Suzuki’683 and Zheng’713 does not teach a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled.
     Ohira’314 teaches that the current connections between the devices need to be disconnected in order to establish new connection with a new device (paragraph 83).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477, Suzuki’683 and Zheng’713 according to the teaching of Ohira’314 to disconnect the current network connections to establish a new connection because this will allow the desired network connections between the printer and the portable POS terminal to be established more effectively.
     The combination of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 does not teach a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled.
     Since Saeki’477 has suggested to a portable POS terminal using the Bluetooth to search the printers and the desired printer is being selected to perform printing (paragraphs 93 and 94), Suzuki’683 teaches that the target data including the wireless profile is being transmitted to the portable terminal from the MFP using the Bluetooth communication and the portable terminal uses the received wireless profile to establish wireless LAN communication (paragraph 76 and 109), Zheng’713 teaches the Bluetooth is being enable according to the user’s instructions (paragraph 42) and Ohira’314 teaches that the current connections between the devices need to be disconnected in order to establish new connection with a new device (paragraph 83), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to receive a user’s instruction to enable the Bluetooth function of the portable POS terminal to search for the available printers and to obtain the wireless profile from a selected printer according to the Bluetooth connection to establish wireless LAN communication with the said selected printer and to disconnect the current wireless LAN communication and the current Bluetooth connection between a printer and the portable POS terminal and then to establish a new wireless LAN communication connection and a new Bluetooth connection between a new printer and the portable POS terminal after the portable POS terminal selecting the said new printer to establish the said new Bluetooth communication to obtain the wireless profile from the said new printer and then to establish the said new wireless LAN communication with the said new printer according to the obtained wireless profile (a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled) because this will allow the desired network connections between the printer and the portable POS terminal to be established more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the combination of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 to receive a user’s instruction to enable the Bluetooth function of the portable POS terminal to search for the available printers and to obtain the wireless profile from a selected printer according to the Bluetooth connection to establish wireless LAN communication with the said selected printer and to disconnect the current wireless LAN communication and the current Bluetooth connection between a printer and the portable POS terminal and then to establish a new wireless LAN communication connection and a new Bluetooth connection between a new printer and the portable POS terminal after the portable POS terminal selecting the said new printer to establish the said new Bluetooth communication to obtain the wireless profile from the said new printer and then to establish the said new wireless LAN communication with the said new printer according to the obtained wireless profile (a unit configured to receive user instructions to enable the second connection function that establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication in a state where the Bluetooth function and the first connection function that receives the user instructions for selection the device from among the plurality of devices capable of communication via the Bluetooth communication and establishes the connection of the wireless LAN communication based on the network information of the selected device acquired via the Bluetooth communication are enabled and the second connection function that 2APPL. No. 17/029,223ATTORNEY DOCKET No. CANO-3290US1A1 establishes the connection of the Bluetooth communication with the transmission source device of the advertising information acquired via the Bluetooth circuitry and establishes the connection of the wireless LAN communication with the transmission source device based on the network information of the transmission source device acquired via the Bluetooth communication is disabled) because this will allow the desired network connections between the printer and the portable POS terminal to be established more effectively.
     With respect to claim 2, which further limits claim 1, Saeki’477 teaches wherein the controller is further configured to function as a unit configured to determine, based on radio field intensity of a radio wave including the advertising information, whether or not the predetermined condition is satisfied [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)].
     With respect to claim 3, which further limits claim 2, Saeki’477 teaches wherein the controller is further configured to function as a unit configured to acquire, based on at least the radio field intensity of the radio wave, a distance information between the transmission source device and the information processing apparatus [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)], wherein the predetermined condition is satisfied in a case where the acquired distance is shorter than a predetermined distance [the distance between the printer and the portable POS terminal is being determined according to the intensity of the radio wave and the printer is determined closest to the POS terminal (paragraph 39). Therefore, when the intensity of the radio waves of a printer is being determined on or above the predetermined threshold, the distance of the said printer is considered being determine shorter than a predetermined distance (paragraph 76)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477, Zheng’713, Chen’753 and Ohira’314 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 4, which further limits claim 1, Saeki’477 teaches wherein the advertising information is a Bluetooth Low Energy (BLE) advertising packet [the portable POS terminal communicates with the printer using the BLE (paragraph 33)].  
     With respect to claim 5, which further limits claim 4, Saeki’477 teaches wherein BLE advertising packet includes at least one of, device information (paragraph 39), address information, Tx power level information, and UUID information.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477, Zheng’713, Chen’753 and Ohira’314 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 6, which further limits claim 1, Saeki’477 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a print function via the established wireless LAN communication [wireless LAN is being used to transmit the print data to printer to perform printing (paragraph 33)]. 
     With respect to claim 7, which further limits claim 1, Saeki’477 does not teach wherein the controller is further configured to function as a unit configured to perform a communication of a scan function via the established wireless LAN communication.
     Suzuki’683 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a scan function via the established wireless LAN communication (paragraph 56).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477, and Zheng’713 and Ohira’314 according to the teaching of Suzuki’683 to instruct a printer to perform scanning operation because this will allow the desired document to be scanned and to obtain the image of the document more effectively.
     With respect to claim 8, which further limits claim 1, Saeki’477 teaches comprising a display configured to display information (Fig.10 and paragraph 93), wherein the controller is further configured to function as a unit configured to cause the display to display a list of devices capable of communicating via the Bluetooth circuitry (Fig.10 and paragraph 93).  
     With respect to claim 9, which further limits claim 1, Saeki’477 teaches a display configured to display information (Fig.10 and paragraph 93)
     The combination of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 does not teach wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable the second connection function in the state where the Bluetooth function and the first connection function are enabled and the second connection function disabled.
     Since Zheng’713 has suggested to provide a graphical user interface having a function to allow a user to enable the communications between devices including at least the WLAN connection and the Bluetooth communication and a function to disable the WLAN (Fig.4) and Ohira’314 teaches that the current connections between the devices need to be disconnected in order to establish new connection with a new device (paragraph 83), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display a graphical user interface having a function to instruct to disconnect the current WLAN connection and current Bluetooth connection between a printer and an electronic apparatus and then to instruct the said electronic apparatus and a new printer to establish a new WLAN connection and a new Bluetooth (wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable the second connection function in the state where the Bluetooth function and the first connection function are enabled and the second connection function disabled) because this will allow the electronic apparatus to establish the WLAN connection and the Bluetooth connection with different printers more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 to display a graphical user interface having a function to instruct to disconnect the current WLAN connection and current Bluetooth connection between a printer and an electronic apparatus and then to instruct the said electronic apparatus and a new printer to establish a new WLAN connection and a new Bluetooth (wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable the second connection function in the state where the Bluetooth function and the first connection function are enabled and the second connection function disabled) because this will allow the electronic apparatus to establish the WLAN.
      With respect to claim 10, it is a method claim that claims how the information processing apparatus of claim 1 to perform wireless communication with a selected device.  Claim 10 is obvious in view of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an information processing apparatus to perform wireless communication with a selected device, the process (method) to perform wireless communication with a selected device is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to perform wireless communication with a selected device.
     With respect to claims 11-19, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 11-19 claim how the information processing apparatus of claims 1-9 execute to perform wireless communication with a selected device.  Claims 11-19 are obvious in view of Saeki’477, Suzuki’683, Zheng’713 and Ohira’314 because the claimed combination operates at the same manner as described in the rejected claims 1-9. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claim objection
Claim 20 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein the controller is further configured to function as a unit configured to: (i) cause the display to display a list of devices capable of communicating via the Bluetooth circuitry, (ii) determine whether the second connection function is enable or disabled, and (iii) cause, in response to it being determined that the second connection function is disabled, the display to display a button, together with the displayed list of devices capable of communicating via the Bluetooth circuitry, that receives the user instructions to enable the second connection function in the state where the Bluetooth function and the first connection function are enabled and the second connection function is disabled.”  Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Takahira’509 (US 2016/0070509) teaches a mobile terminal communicated with the image forming apparatus using either the short-distance wireless communication ore the wireless LAN communication.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674